Citation Nr: 1308527	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome (IBS) with recurrent colon polyps, currently rated as 30 percent disabling.

2.  Entitlement to service connection for digestive disability (other than IBS), claimed as peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1975 to November 1978. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in June 2008.  The case was remanded by the Board in October 2008.  A September 2011 Board decision denied the claim for an increased rating for IBS with recurrent colon polyps.  That decision also reopened and remanded the claim of service connection for a digestive disability, claimed as peptic ulcer disease.  

With regard to the claim for an increased rating for IBS with recurrent colon polyps, the Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By Order dated August 2012, the Court vacated the Board's September 2011 denial and remanded this matter to the Board for compliance with the instructions included in an August 2012 Joint Motion for Remand (JMR).  

The claims file includes an October 2012 memorandum from AMC to the effect that November 2005 and December 2009 statements from the Veteran raised the issue of service connection for hemorrhoids.  The Board does not have jurisdiction this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board remanded the issue of service connection for a digestive disability (claimed as peptic ulcer disease).  One purpose of the remand was to develop the medical evidence via a VA examination.  Such an examination was conducted in November 2011.  However, upon review of the examination report, the Board must conclude that the report is not adequate to allow for informed appellate review.  

The Veteran contends he has had ulcers, or residuals of ulcers, since service.  He also contends that this disability may be secondary to his service-connected IBS.  

A review of the service treatment records indicate that the Veteran was treated for a "possible ulcer" and hiatal hernia in 1976.  Post-service treatment records show a history of perforated peptic ulcer in 1981, as well as a history of peptic ulcer disease. 

The November 2011 VA report indicates that the examiner reviewed the Veteran's claims file.  However, there does not appear to be any comment or discussion as to the Veteran's in-service treatment for an ulcer and hiatal hernia.  Moreover, although the examiner commented that the ulcer disease was not aggravated by the service-connected IBS with recurrent colon polyps, there does not appear to be a detailed discussion of the reason for such opinion other than a bare comment that they involve different parts of the digestive system.  

With regard to the issue of an increased rating for the IBS with recurrent colon polyps, in order to comply with the August 2012 Joint Remand, a clear medical determination is necessary clarifying whether or not the Veteran's nausea and vomiting are attributable to the IBS with recurrent colon polyps or to the as yet nonservice-connected ulcer disease.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the November 2011 VA examiner or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any digestive disability, to include peptic ulcer disease.  It is imperative that the claims file be reviewed in connection with the examination.  The examiner should clearly report all examination findings and respond to the following: 

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current digestive disability (to include peptic ulcer disease, GERD, hiatal hernia) was manifested during the Veteran's active duty service or is otherwise causally related to such service?   

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current digestive disorder (to include peptic ulcer disease, GERD, hiatal hernia) is proximately due to or cause by the service-connected IBS with recurrent colon polyps? 

c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current digestive disorder (to include peptic ulcer disease, GERD, hiatal hernia) has been aggravated by the service-connected IBS with recurrent colon polyps? 

d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's nausea and vomiting are attributable to (in whole or in part) the service-connected IBS with recurrent colon polyps?  

A clear rationale should be furnished for all opinions.  The rationale should include discussion of all pertinent inservice complaints and findings.  The rationale for the finding regarding aggravation should be clearly set forth.  The rationale should also include a clear discussion of the cause(s) of the Veteran's vomiting and nausea (IBS versus ulcer disease).

2.  The RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



